Appellate Case: 21-7007     Document: 010110698603       Date Filed: 06/17/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 17, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-7007
                                                   (D.C. No. 6:06-CR-00015-RAW-5)
  DANIEL RAY GRAYSON,                                         (E.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges. **
                   _________________________________

       Daniel Ray Grayson appeals an order denying his motion for compassionate

 release under 18 U.S.C. § 3582(c)(1)(A)(i). The district court did not abuse its

 discretion in finding that Grayson failed to show extraordinary and compelling

 circumstances, or that a sentence reduction was not warranted under the sentencing

 factors. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                            I.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-7007    Document: 010110698603        Date Filed: 06/17/2022    Page: 2



       In 2006, Grayson was charged in the Eastern District of Oklahoma with

 conspiracy to possess with intent to distribute marijuana, methamphetamine, and

 powder cocaine. A jury found Grayson guilty and determined that the conspiracy

 involved more than fifty grams of methamphetamine. Grayson’s Presentence Report

 (PSR) calculated a total offense level of forty-one, a criminal history category of IV,

 and a resulting guidelines imprisonment range of 360 months to life. The district

 court sentenced Grayson to 360 months in prison. Grayson appealed and we

 affirmed, concluding that the conviction and sentence were reasonable. See United

 States v. Grayson, 258 F. App’x 170, 177 (10th Cir. 2007) (unpublished). Grayson

 then filed a motion pursuant to 28 U.S.C. § 2255, which the district court denied.

 Grayson sought a certificate of appealability, which we denied. See United States v.

 Grayson, 364 F. App’x 407, 408 (10th Cir. 2010) (unpublished).

       In November 2020, while incarcerated at the U.S. Penitentiary in

 Leavenworth, Kansas (“USP Leavenworth”), Grayson filed a pro se motion for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). 1 In the motion,

 Grayson argued that he had “never felt sicker in his life” than while infected with

 COVID-19, and he feared future reinfection. R. Vol. I at 61. He also alleged that he

 could require “advanced medical care” because of “heightened risks,” but that USP

 Leavenworth could not provide that care because it was “experiencing a major

 COVID-19 outbreak.” Id. at 60.


       1
         Grayson has since been transferred to the U.S. Penitentiary in Atwater,
 California.
                                            2
Appellate Case: 21-7007    Document: 010110698603        Date Filed: 06/17/2022     Page: 3



       The district court denied the motion, concluding that while Grayson’s obesity

 qualified as a “medical condition placing him at greater risk of severe illness from

 COVID-19,” he failed to show that extraordinary and compelling reasons warranted a

 sentence reduction because Grayson was previously infected with COVID-19 and

 experienced no complications. Id. at 134. Moreover, the § 3553(a) factors did not

 support a sentence reduction because Grayson was classified at a high-risk recidivism

 level, committed a serious offense, and had served less than 50% of his sentence.

 Grayson timely appealed. Because Grayson proceeds pro se, we construe his filings

 liberally, but we will not act as his advocate. See United States v. Griffith, 928 F.3d

 855, 864 n.1 (10th Cir. 2019).

                                            II.

       We review for abuse of discretion when a district court denies a motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A). See United States v.

 Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021). “A district court abuses its

 discretion when it relies on an incorrect conclusion of law or a clearly erroneous

 finding of fact.” Id. (quoting United States v. Battle, 706 F.3d 1313, 1317 (10th Cir.

 2013)). We will affirm the district court’s ruling unless the decision is arbitrary,

 capricious, whimsical, or manifestly unreasonable. See United States v. Mobley, 971

 F.3d 1187, 1195 (10th Cir. 2020).

       The compassionate release statute provides, as relevant here:

              (c) Modification of an imposed term of imprisonment.—
              The court may not modify a term of imprisonment once it
              has been imposed except that—

                                             3
Appellate Case: 21-7007   Document: 010110698603         Date Filed: 06/17/2022   Page: 4




                    (1) in any case—

                           (A) the court, upon motion of the Director of
                           the Bureau of Prisons, or upon motion of the
                           defendant after the defendant has fully
                           exhausted all administrative rights to appeal a
                           failure of the Bureau of Prisons to bring a
                           motion on the defendant’s behalf or the lapse
                           of 30 days from the receipt of such a request
                           by the warden of the defendant’s facility,
                           whichever is earlier, may reduce the term of
                           imprisonment (and may impose a term of
                           probation or supervised release with or without
                           conditions that does not exceed the unserved
                           portion of the original term of imprisonment),
                           after considering the factors set forth in section
                           3553(a) to the extent that they are applicable,
                           if it finds that—

                                  (i) extraordinary and compelling
                                  reasons warrant such a reduction; . . .
                                  and that such a reduction is consistent
                                  with applicable policy statements issued
                                  by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A)(i).

       A district court may therefore grant a motion for compassionate release if

 (1) “extraordinary and compelling reasons warrant a sentence reduction”; (2) “such

 reduction is consistent with applicable policy statements issued by the Sentencing

 Commission”; and (3) the reduction is supported by “applicable § 3553(a) factors.”

 United States v. McGee, 992 F.3d 1035, 1042–43 (10th Cir. 2021). The court below

 denied Grayson’s motion for compassionate release because of the first and third

 requirements. Grayson challenges both findings on appeal, arguing that he has



                                            4
Appellate Case: 21-7007    Document: 010110698603         Date Filed: 06/17/2022        Page: 5



 shown extraordinary and compelling reason for compassionate release and that the

 § 3553(a) factors warrant a sentence reduction.

                                             a.

       First, we consider whether the district court “overlook[ed] the seriousness of

 COVID-19 and the health risks that it presents” for Grayson in analyzing whether there

 were extraordinary and compelling reasons for compassionate release. Aplt. Br. at 6

 (capitalization and spacing altered). While the district court found that Grayson’s body

 mass index (BMI) placed him at a greater risk of illness, the district court also found

 that Grayson “tested positive for COVID-19 last year,” “he was completely

 asymptomatic,” “he recovered from the illness soon after being diagnosed and with

 no complications,” and “his medical conditions [we]re effectively managed and

 controlled by facility physicians.” R. Vol. I at 134. The district court also noted that

 “879 inmates and five staff members [had] recovered from [COVID-19]” at USP

 Leavenworth, “132 staff members and 116 inmates [had] received both doses of the

 vaccine,” and vaccines were still being administered. Id. Considering these facts,

 the district court was not persuaded that Grayson’s medical conditions and COVID-

 19 risk constituted extraordinary and compelling reasons for early release. That

 reasoned conclusion was not an abuse of discretion.

       For the first time on appeal, Grayson asserts that he also has a “heart condition”

 and “high blood pressure.” Aplt. Br. at 6. His medical records do list cardiac murmurs,

 but describe them as “clinically, insignificant; asymptomatic” and note that they have

 been “[r]esolved.” R. Vol. I at 116. The medical records do not mention high blood

                                             5
Appellate Case: 21-7007     Document: 010110698603          Date Filed: 06/17/2022     Page: 6



 pressure. Because we do not “address arguments presented for the first time on appeal,”

 the only medical condition relevant to this appeal is Grayson’s obesity. United States v.

 Mora, 293 F.3d 1213, 1216 (10th Cir. 2002). 2

        Grayson contends that the district court’s reliance on his fifteen-year-old PSR

 to determine his BMI was “unreliable and unfair.” Reply Br. at 1. The district court

 and the government used the PSR to calculate Grayson’s BMI because “[n]either

 height nor weight is listed within the [BOP] records.” R. Vol. I at 134. Whatever

 this method’s flaws, both the district court and the government agreed that Grayson’s

 obesity was “a medical condition placing him at greater risk of severe illness from

 COVID-19.” Id. What matters for our review is that the district court reasonably

 found that risk offset by other circumstances.

        Grayson also argues that he has received medical evaluations over the past

 fifteen years and that these documents have not been produced because the district

 court “only considers the claims presented by the [government].” Reply Br. at 1. We

 are unpersuaded for two reasons. First, the district court did not abuse its discretion

 by failing to review documents that were never brought to its attention. Second, the

 district court did consider Grayson’s recent BOP medical records. These records


        2
          Grayson’s argument that errors in the PSR related to a leadership enhancement
 and drug quantity constitute extraordinary and compelling reasons for compassionate
 release, see Aplt. Br. at 14, was also not presented below. We therefore need not
 consider it. See Mora, 293 F.3d at 1216. In any case, we noted in Grayson’s direct
 appeal that he “concede[d] that the district court correctly calculated his guideline range.”
 Grayson, 258 F. App’x at 175. The district court did not abuse its discretion in declining
 to revisit the PSR at this stage.

                                              6
Appellate Case: 21-7007      Document: 010110698603        Date Filed: 06/17/2022      Page: 7



 showed that he tested positive for COVID-19 in September 2020, but “reveal[ed] that

 he was completely asymptomatic, and that he recovered from the illness soon after

 being diagnosed and with no complications.” R. Vol. I at 134. The district court

 considered all the evidence to conclude that Grayson’s COVID-19 risk was not an

 extraordinary and compelling circumstance. Again, that was not an abuse of

 discretion.

        Next, contrary to Grayson’s assertions on appeal, the district court did

 consider Grayson’s risk of reinfection. The district court found that Grayson’s

 medical records showed that USP Leavenworth was equipped to “provide appropriate

 medical treatment if he were to become sick again,” and Grayson would be “more

 likely to contract COVID-19 if . . . released.” Id. The district court was also “not

 persuaded” that USP Leavenworth could not handle a COVID-19 infection,

 considering “132 staff members and 116 inmates [had] received both doses of the

 vaccine” and “879 inmates and five staff members [had] recovered” from COVID-19,

 including Grayson himself. Id. Thus, the district court did not abuse its discretion in

 finding that Grayson’s risk of reinfection was not an extraordinary and compelling

 reason for early release.

        District courts “possess the authority to determine for themselves what

 constitutes” an extraordinary and compelling reason for compassionate release. United

 States v. Maumau, 993 F.3d 821, 832 (10th Cir. 2021). Here, the district court relied on

 Grayson’s infection history and USP Leavenworth’s COVID-19 response to determine

 that Grayson’s risk of reinfection and serious illness did not qualify as extraordinary and

                                              7
Appellate Case: 21-7007     Document: 010110698603          Date Filed: 06/17/2022     Page: 8



 compelling reasons for compassionate release. The district court did not abuse its

 discretion in denying Grayson’s motion.

                                              b.

        Second, we consider whether the district court abused its discretion in finding that

 a sentence reduction was not warranted under the § 3553(a) factors. Grayson argues that

 the factors support compassionate release because he is a “first time non-violent drug

 offender” who is “halfway through [his] 360 month sentence.” Aplt. Br. at 11

 (capitalization altered). But the district court found that the factors did not warrant

 early release because Grayson’s original sentence “reflected the serious nature of the

 criminal conduct charged,” he “ha[d] served less than 50% of his full term,” and he

 was “classified at a ‘high risk recidivism level’ by the BOP.” R. Vol. I at 135. That

 reasoned conclusion was not an abuse of discretion.

        When discussing recidivism risk, the district court noted that, during his

 incarceration, Grayson “accumulated more than two dozen disciplinary infractions—

 many of them involving drugs or alcohol and a few involving property damage or

 assault.” Id. at 132. On appeal, Grayson argues that the district court abused its

 discretion in relying on these infractions because there is a “Progress Report they

 could’ve produced in order for the court to weigh the good against the bad.” Reply

 Br. at 2 (parentheses removed). But Grayson also failed to produce this document.

        Grayson stresses that he has earned his GED and additional program certificates in

 prison while “tak[ing] the opportunity to improve who [he is] and to apply it [to] being a

 better person in society.” Aplt. Br. at 11. But this progress does not render the district

                                              8
Appellate Case: 21-7007     Document: 010110698603          Date Filed: 06/17/2022        Page: 9



 court’s finding that Grayson’s sentence “reflected the serious nature of the criminal

 conduct” of “‘distributing up to a pound or more’ of methamphetamine per week” an

 abuse of discretion. R. Vol. I at 135. The district court noted that it has a “duty to

 protect the public.” Id. It did not abuse its discretion in exercising that duty when it

 found that reducing Grayson’s sentence was not supported by the § 3553(a) factors and

 denied his motion.

                                              c.

        Grayson has also moved to proceed in forma pauperis on appeal. Due to

 demonstrable financial need, we grant Grayson’s motion.

                                             III.

        We AFFIRM the district court’s denial of Grayson’s motion for compassionate

 release.



                                               Entered for the Court


                                               Allison H. Eid
                                               Circuit Judge




                                               9